Citation Nr: 1744754	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-42 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a bilateral shoulder disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015 and July 2016, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the appeal must be remanded for additional development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is afforded full compliance with the statutory duty to assist.

Sinus Disorder

In the July 2016 remand, the Board observed that the medical opinion contained in a September 2015 VA examination report was inadequate.  Specifically, the Board stated that the examiner did not provide a clear diagnosis, as he first diagnosed the Veteran with sinusitis, but stated that this diagnosis is not related to service because it was rendered with radiographic findings only, without corresponding physical exam abnormalities.  The Board also observed that the Veteran is separately service-connected for environmental allergies and the examiner only addressed the Veteran's in-service acute rhinitis and allergies, and did not address whether the Veteran's sinus disorder is related to service.  In doing so, the examiner did not address whether the Veteran's reported continuing symptoms of "allergies" since service may have been recurrent manifestations of a sinus disorder.  The Board's remand instructions noted that the Veteran is competent to report continuing allergy symptoms since service and that the record is unclear whether the Veteran had co-morbid disorders that manifested in similar symptoms.

Following the Board's remand, the Veteran was afforded a new examination in September 2016.  After conducting a clinical examination and a review of the claims file, the examiner stated that it is less likely than not that the Veteran's sinus disability is related to his active duty service because there was no objective evidence of a sinus condition, diagnosis, or treatment, in the Veteran's service treatment records. 

The opinion contained in the September 2016 VA examination report is inadequate.  As discussed above, the Board's prior remand noted that the Veteran had been diagnosed with rhinitis in service, that he has reported continuing symptoms of allergies, and that the record is unclear whether the Veteran had co-morbid disorders that manifested in similar symptoms in service.  The September 2016 medical opinion does not address this question.  In addition, the absence of in-service treatment or a diagnosis of sinusitis is not determinative; service connection may be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

Finally, the July 2016 remand requested that the Veteran be scheduled for a VA examination with a medical professional who has expertise in otolaryngology to determine the nature and etiology of a sinus disorder.  Because the September 2016 VA sinusitis examination was conducted by a psychiatrist, and the record is unclear whether this individual had expertise in in otolaryngology, the Board's remand instructions have not been complied with and the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Cervical Spine Disability

In the July 2016 remand, the Board noted that the Veteran had been afforded a VA cervical spine examination in September 2015 wherein the examiner indicated that the diagnosed degenerative disc disease of the cervical spine was not related to service.  However, the Board observed that the examiner did not reconcile this opinion with the Veteran's competent report of neck symptoms after his in-service fall, but instead "based his opinion entirely on a lack of medical evidence to show an in-service fall with neck symptoms or to show continuity of symptomatology, and the examiner provided no clinical rationale to support his opinion." 

Following the Board's remand, the Veteran was afforded a new examination in September 2016.  After a clinical examination and a review of the claims file, the VA examiner stated that it is not at least as likely as not that the Veteran's current cervical spine disability is related to service, to include as due to heavy lifting or a fall from service, because there is no evidence of a neck/cervical spine condition, diagnosis or treatment in the service treatment records.  This medical opinion is inadequate for the same reasons the prior September 2015 VA examination was inadequate.  The examiner did not reconcile this opinion with the Veteran's competent report of neck symptoms after his in-service fall, but instead based his opinion entirely on a lack of documented medical evidence and provided no clinical rationale to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Finally, the July 2016 remand requested that the Veteran be scheduled for a VA examination with a medical professional who has expertise in orthopedics to determine the nature and etiology of the Veteran's cervical spine disorder.  Because the September 2016 VA spine examination was conducted by a psychiatrist, and the record is unclear whether this individual had expertise in in orthopedics, the Board's remand instructions have not been complied with and the claim must be remanded.  See Stegall, supra. 


Bilateral Shoulders 

In the prior remand, the Board noted that the September 2015 VA examiner stated that the Veteran did not have a diagnosable shoulder disorder and therefore did not address the etiology of the diagnosed bilateral periscapular muscle strain that was rendered during the appeal period.  The examiner also did not reconcile his opinion that the Veteran's possible in-service muscle strain was acute with the Veteran's competent reports of recurrent bilateral shoulder pain since service.

Following the remand, the Veteran was afforded a VA examination in a September 2016.  In the report, the examiner stated that there was no relationship between the Veteran's current shoulder disabilities with his active duty service because there was no objective evidence of a shoulder condition, diagnosis, or treatment in the Veteran's service treatment records. 

The opinion contained in the September 2016 VA examination report is factually inaccurate.  Specifically, an August 1979 service treatment record documented the Veteran's complaints of bilateral shoulder pain and "possible strained muscles."  As a result, a new medical opinion is required. 

Workers Compensation Records

In July 2016, the Board noted that the Veteran submitted a claim for disability benefits from the Department of Labor but records pertaining to his claim had not been associated with the claims file.  The Board requested that the RO contact the Department of Labor in order to obtain records surrounding the Veteran's claim for workers' compensation benefits.  Although the RO requested the Veteran authorize VA to obtain these records on his behalf, the Veteran did not complete and return the necessary form.  The Board notes, however, that records from the Department of Labor are considered "records in the custody of a Federal department or agency" and it is unclear whether such a waiver is required.  See 38 C.F.R. § 3.159(c)(3).  On remand, the RO should contact the Department of Labor and request copies of all documents pertaining to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  The AOJ should take necessary steps to obtain a copy of any decision to grant or deny workers compensation benefits, along with records upon which that decision was based, from the Department of Labor.  All efforts to obtain such records should be documented in the claims folder.  

3.  After completing the action requested in items 1 and 2, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed bilateral shoulder disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

The examiner should specifically comment on the Veteran's diagnosed bilateral periscapular muscle strains rendered in the September 2009 VA examination.  The examiner should also comment on the in-service assessment of possible strained shoulder muscles rendered in August 1979. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  After completing the action requested in items 1 and 2, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed cervical spine disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

The examiner should specifically comment on the Veteran's reports that after his in-service fall, he had neck problems.  See an August 1998 consult from Pensacola Naval Hospital.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner should accept the Veteran's account of his injury in service as true unless there is a medical reason to doubt its veracity.  In such a case, the examiner should explain why the Veteran's recollection is inconsistent with principles of medical science and/or the evidence in this case.

5.  After completing the action requested in items 1 and 2, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed sinusitis is due to an event or incident of the Veteran's period of active service.  

The examiner's attention is invited to the Veteran's reports of continuing "allergy" symptoms since service and the examiner should comment on whether these are recurrent manifestations of a sinus disorder.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.
If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

